 

Exhibit 10.10

Cooperation Agreement for Bank-Dealer Payment Services

 

By and between

 

Wing Lung Bank Ltd.

 

And

 

HongKong Takung Assets and Equity of Artworks Exchange Co., Ltd.

 

June, 2013

 

 

 

 

Party A: Wing Lung Bank Ltd.

 

Address: 45 Des Voeux Road Central, Hong Kong

 

Post code:

 

Principal-in-charge: KUNG CHI MING (龚志明)

 

Contact person:

 

Telephone: 852-28268361

 

Fax:

 

Party B: HongKong Takung Assets and Equity of Artworks Exchange Co., Ltd.

 

Address: Room 2003, 20/F, Hutchison House, 10 Harcourt Road, Central, Hong Kong

 

Post code:

 

Principal-in-charge: DI XIAO (肖迪)

 

Contact person:

 

Telephone: +86 13064755468

 

Fax:

 

 

 

  

Party A and Party B (the “Parties”) have reached the following agreement on the
cooperation for payment services through amicable negotiation.

 



Chapter I   Principles for Cooperation



 

Article 1      The Parties shall lawfully conduct the operations, actively
promote their cooperation and safely and properly provide the transactional
payment platform for the “bank-dealer payment services” in accordance with the
applicable laws, ordinances and regulations of Hong Kong Special Administrative
Region.

 

Article 2      No advance payment by the bank. All the bank-dealer payments are
settled with actual funds, and Party A will not provide any advance payment for
Party B or any third party during the settlement of funds.

 

Article 3      Centralized management and uniform clearance. After the Parties
are connected with a special cable, the Parties shall first transmit all the
information related to the bank-dealer payment services to their respective
computer system via their respective intranet, and then complete the
transmission and process of data via the link between their computer systems
(hereinafter the “Bank-Dealer Payment Service System”), so as to realize “one
link, uniform clearance and centralized management”. Party B shall use the
Special Settlement Account (as defined below) for the bank-dealer payment
services provided by Party A.

 

Article 4      The bank-dealer payment service referred in this Agreement means
that Party A acts as the settlement bank specified by Party B and Party B’s
clients (hereinafter the “Traders”) and completes the settlement of funds
between the Trader Settlement Account (as defined below) opened by the Traders
with Party A and the Special Settlement Account (as defined below) opened by
Party B with Party A as instructed by Party A or the Traders.

 

Chapter II   General Terms and Conditions

 

Article 5      The Special Settlement Account of Party B refers to the
settlement account opened by Party B with Party A for the settlement of funds
with the Traders (hereinafter referred to as the “Special Settlement Account”).

 

The Trader’s Bank Settlement Account refers to the settlement account opened by
the Traders with Party A; the Trader may specify the savings account of HK
dollars, US dollars or RMB yuan as the bank settlement account for the
settlement of funds between it and Party B (hereinafter the “Trader Settlement
Account”).

 

 

 

  

The transaction fund account of the Traders refers to the account opened by the
Traders with Party B for the settlement of funds for registered transaction of
goods, profit and loss, transaction deposits and commissions, etc. (hereinafter
the “Transaction Fund Account”). Party A will not be involved in the operations
of the Transaction Fund Account.

 

Article 6      Before applying to Party A for establishing the bank-dealer
payment service relationship, the Traders must first successfully open the
Transaction Fund Account with Party B, then open the Bank Settlement Account
with Party A in accordance with Article 5 hereof, and then register and start
the bank-dealer payment service through Party A’s online banking services.

 

To apply for establishing the bank-dealer payment service relationship, the
Trader must provide all the necessary data required by Party A for its
examination. An individual or institutional Trader must, while verifying the
online banking service of the Bank Settlement Account, enter the verification
password generated by the security code machine (provided by Party A after
opening the Bank Settlement Account), and Party A starts the bank-dealer payment
services only after the password is confirmed by Party A’s system.

 

Article 7     The bank-dealer payment services mainly include the following
contents:

 

(i)          The Parties accept the applications for establishing or cancelling
the bank-deal payment services from the Traders;

 

(ii)         The Traders transfer funds between the Trader Settlement Account
and the Special Settlement Account. (1) When the Trader places an order with
Party A to transfer funds from the Trader Settlement Account to the Special
Settlement Account, Party A shall transfer the funds one by one on the real-time
basis according to the Trader’s order; Party A only accepts the order to
transfer funds from the Trader Settlement Account to the Special Settlement
Account placed by the dealers via the online banking service. After receiving
the order to transfer fund, Party A shall notify Party B via the real-time data
transmission over the cable, and notify Party B of the fund paid to the Special
Settlement Account for the whole day and other data via the data transmission;
(2) When Party B places an order with Party A to transfer funds from the Special
Settlement Account to the Trader Settlement Account via the cable, the order
shall be deposited into the bank’s settlement account via Party A’s day-end
system. Party B hereby agrees that the order to transfer fund shall be deemed
that Party B approves and unconditionally authorizes Party A to transfer fund
from its Special Settlement Account to the Bank Settlement Account, and Party B
shall not raise any objection. After receiving Party B’s order to transfer fund
through the cable, Party A will handle the transfer of fund from the Special
Settlement Account to the Bank Settlement Account at the day-end system, and
send the confirmation information of that day’s fund deposited to the Bank
Settlement Accounts to Party B via the cable; and Party B shall verify and
confirm the information with Party A via the cable.

 

 

 

  

Chapter III   Party A’s Rights and Obligations

 

Article 8      Party A is responsible for establishing and maintaining the
bank’s terminal of the Bank-Dealer Payment Service System, ensuring the
connection of Party B’s data cable to the system, unless Party A is unable to
perform the above obligation due to any act or omission of Party B or a force
majeure event.

 

Article 9      Party A is responsible for the system development, equipment
purchase, installation and testing, operation and maintenance, etc required for
the bank’s terminal of the Bank-Dealer Payment Service System as well as the
expenses on the communication route with its branches.

 

Article 10     Party A is responsible for the establishment and cancellation of
the bank-dealer payment services, the transfer of fund in accordance with the
relevant provisions of this Agreement as well as the query services on
transaction results related to the relevant transactions.

 

 

 

  

Article 11     While accepting the Trader’s application for the bank-dealer
payment services and providing the bank-dealer services, Party A shall follow
the standard procedure for opening bank accounts and perform the obligations of
data examination, including verifying the dealer’s identification and knowing
the client, etc. in accordance with its general requirements and process.

 

Article 12    When the Trader places an order of fund transfer from the Trader
Settlement Account to the Special Settlement Account, Party A shall be
responsible for verifying whether the Trader Settlement Account has sufficient
fund. If there is not sufficient fund, Party A will refuse to perform the
Trader’s order to transfer fund from the Trader Settlement Account to the
Special Settlement Account. In any cases, all the responsibilities and disputes
between the Trader and Party B arising from the transactions or any other
reasons shall be claimed and resolved between Party B and the Traders, and Party
A will not be liable or undertake any responsibility.

 



Chapter IV   Party B’s Rights and Obligations



 

Article 13     Party B shall pay the cost of equipment purchased by Party A for
initial project development; however, Party B does not have any ownership of the
various hardware or software purchased by Party A. All the equipment shall be
owned and monitored by Party A, to which Party B has no any objection.

 

Party B shall pay the rent for all the leased cable (the initial lease term
shall be two years) subject to the price quoted by the telecommunication
provider. The cable shall be used for the connection between Party A and Party
B’s sites for production/disaster prevention/testing. Party A will contact Party
B for the payment of the relevant rent once each year.

 

Article 14     Party B is responsible for the system construction and
maintenance of the exchange’s terminal of the Bank-Dealer Payment Service
System, and ensures its connection to Party A’s computer system. Party B shall
undertake all the expenses related to the application, use and maintenance of
the required cable connected with Party A’s system.

 

Article 15     Party B is responsible for the system development, equipment
purchase, installation and testing, operation and maintenance, etc required for
the exchange’s terminal of the Bank-Dealer Payment Service System as well as the
relevant expenses.

 

 

 

  

Article 16     Party B is responsible for controlling the transferable amount of
fund under the order of fund transfer from the Special Settlement Account to the
Trader Settlement Account, and ensuring that there is sufficient fund in its
Special Settlement Account opened with Party A.

 

Article 17     The sale and purchase relationship between Party B and the Trader
is applicable to Party B and the Trader only; while Party A only provides the
bank-deal payment service and is not involved in or does not undertake any
responsibility for any sale or purchase between Party B and the Trader.

 

Article 18     The transferable amount of fund in Trader’s Transaction Fund
Account opened with Party B, the limit of transferable amount at each single
time, the accumulative transferable amount in each single day and the
accumulative times of transfers in a single day shall be controlled by Party B.
Any dispute or controversy arising therefrom between Party B and the Trader
shall be resolved by Party B independently with the Trader.

 

Article 19     Any fund returned by Party B to the dealer shall be returned to
the Trader’s Trader Settlement Account. If the Trader’s Trader Settlement
Account has been cancelled or encounters any other problem, Party B may return
the fund to another account only after providing Party A with the Trader’s
written confirmation.

 

Article 20     Party B shall timely pay the service fee for the bank-dealer
payment service and other relevant charges agreed upon between the Parties. The
specific fee standard shall be further provided by the Parties.

 



Chapter V   Verification of Accounts and Treatment of Errors



 

Article 21     To facilitate the timely settlement of fund between the Parties,
Party B must ensure that there is sufficient fund in its Special Settlement
Account for the current day’s settlement. If there is no sufficient fund in
Party B’s account, Party A will refuse to perform the order of fund transfer
from the Special Settlement Account to the Trader Settlement Account, and Party
B shall undertake all the consequences arising therefrom and the damages payable
to the Trader.

 

 

 

  

Article 22     The Parties shall establish the data verification system, with
all the accounts subject to the data provided by Party A, unless otherwise
prescribed hereunder. Party A shall transmit the electronic statements (only
including the fund transfer conducted via the Bank-Dealer Payment Service
System) to Party B at the end of each transaction day, with the specific time of
transmission further determined by the Parties. If Party A is unable to send the
electronic statement in a normal way, it shall notify Party B via telephone, fax
or other communication method. If there is any error in the data, the Parties
shall cooperate with each other to find out the reason. Party B may login in the
online banking system to check the transaction records of the relevant Special
Settlement Account or print the historical statements for account verification.

 

Article 23     If the Trader’s fund transfer order is not executed due to the
systems of the Parties, Party B shall notify the Trader of such failure.

 

Article 24     The service time of the bank-dealer payment shall be 08:00-16:00,
from Monday till Friday (business days of Hong Kong banks). The Traders may not
perform or place orders for the bank-dealer payment service outside the service
time. The comprehensive limit for daily fund transfer between Party B and each
Trader shall not exceed HKD1, 000,000.00 (or HKD equivalents).

 

Chapter VI   Connection of System



 

Article 25     Party B shall comply with the interface standard provided by
Party A. Each of the Parties shall develop its own interface software
respectively, strictly observe the confidentiality agreement and configure the
necessary hardware and equipment and pay its own expenses; however, all the cost
of cable and the communication fee involved in the networking between Party A
and Party B shall be paid by Party B.

 

Article 26     After the Parties’ systems are connected, the data communication
between the Parties shall be conducted via transmission of encrypted data. The
order transmitted via the data cable between the Parties and the encrypted data
shall have the same legal effect.

 

 

 

  

Article 27     When Party A or Party B improves or upgrades its system, if it
may affect the other Party’s interface or data, it shall negotiate with the
other party 30 business days in advance for a proper resolution.

 

Article 28     The Parties shall closely cooperate with each other to ensure the
smooth and safe transmission of data, and prevent the errors, omissions and time
lags of data transmission; if there is any abnormal situation, the Parties shall
negotiate for a resolution as soon as possible.

 

Article 29     The Parties shall establish the data backup, troubleshooting,
disaster recovery and emergency response system, ensure the normal operation of
the bank-dealer payment service and faithfully ensure the fund safety for the
clients.

 



Chapter VII    Confidentiality Obligations



 

Article 30     Party A and its personnel shall undertake the confidentiality
obligation for the Trader’s exchange terminal information and the Trader’s fund
transfer information; Party B shall undertake the confidentiality obligation for
the Trader Settlement Account information, the Trader’s fund transfer
information and the relevant information of Party A obtained from the
bank-dealer payment service, and may not disclose such information to any third
party without Party A’s approval, unless otherwise required by the law,
ordinances and relevant regulatory rules.

 

Article 31     Both the Parties shall maintain the confidentiality of the
information obtained due to the performance of this Agreement, including the
other Party’s design scheme of new products (or systems) and significant
business decision, etc. and may not, without the other Party’s prior approval in
writing, provide them to any third party or use them for any other purpose
outside this Agreement, unless otherwise required by the law, ordinances and
relevant regulatory rules.

 

Article 32     The original files, transaction data, account information and
account verification data generated during the operation of the bank-dealer
payment service system shall be stored by the Parties respectively, with the
period and method of storage no less than the minimum requirements under the
relevant ordinances. All the above files and other relevant files and data
provided between the Parties shall be confidential information, and may not be
provided to any third party without the other Party’s prior approval in writing,
unless otherwise required by the law, ordinances and relevant regulatory rules.

 

 

 

  

Article 33     The confidentiality agreement under Articles 30 to 32 hereof
shall remain in force and survive the termination or expiry of this Agreement.

 



Chapter VIII   Liability for Breach of Contract and Dispute Resolution



 

Article 34     All the errors, accidents and cases occurred during the
performance of this Agreement shall be resolved through negotiation in
accordance with the law, ordinances and systems of Hong Kong Special
Administrative Region. If there is any economic loss, the Party at fault shall
undertake the compensation responsibility.

 

Article 35     Both the Parties shall enhance the safety and security of their
respective computer systems, and strictly implement the authorization
management. If the normal business operation is affected by the system failure,
equipment failure, communication failure, shutdown of electricity and other
accidents or natural disasters, war or force majeure events or there is any
business error arising therefrom, neither Party will undertake any
responsibility for the losses that may be suffered by the client, provided they
shall work together to take emergency measures to eliminate the failures.

 

Article 36     During the performance of this Agreement, if the regulatory
authority or the relevant ordinance or regulation is changed and thus affects
the performance of this Agreement, the Parties shall negotiate with each other
for the corresponding modification of this Agreement.

 

Article 37     If there is any question on this Agreement, the Parties shall
negotiate for a resolution in the principle of good faith and long-term
cooperation.

 

Article 38     If Party A breaches this Agreement due to the relevant agreement
between it with the Trader, Party A shall undertake the relevant responsibility;
if Party B breaches this Agreement due to the relevant agreement between it with
the Trader, Party B shall undertake the relevant responsibility.

 



Chapter IX   Liability and Indemnification



 

Article 39     Party B, on behalf of itself and the Trader, hereunder jointly
and severally indemnifies Party A and its agents from all the losses and damages
for all the lawsuits, legal procedures, claims, requests, reasonable expenses
and cost arising from or related to the services provided under this Agreement,
unless otherwise attributable to Party A’s negligence or intentional breach of
contract or fraud.

 

 

 

  

Article 40     Party A shall not be liable for any loss or damage or failure to
or delay in the performance of its obligations hereunder that are directly or
indirectly arising from an event or circumstance that is beyond Party A’s
reasonable control.

 

Chapter X   Termination



 

Article 41   This Agreement shall be valid for three years from the effective
date when both the legal representatives of the Parties or their authorized
agents have signed the Agreement and affix their respective company seals. This
Agreement shall be renewed each time for another three years if neither Party
raises any objection to the renewal within thirty days prior to its expiry. This
Agreement shall remain in force until either Party gives the other Party at
least a thirty-day written notice of termination; however, in the following
circumstances, either Party may notify the other Party to terminate the
Agreement immediately:

 

(i)          Any Party has disrupted or breached any material term of this
Agreement and fails to correct its action within thirty days after the service
of a written notice requesting for corrections;

 

(ii)         Any Party enters into liquidation, or becomes bankrupt or is unable
to pay its debts or become insolvent, or it passes a resolution on dissolution
or is subject to a request for liquidation, or any of its assets is assigned the
receiver or bankruptcy trustee or other similar personnel.

 

Article 42     Any termination of this Agreement in accordance with this Article
shall not affect any of the rights, obligations or responsibilities incurred
prior to the termination of this Agreement.



  



Chapter XI   Miscellaneous



 

Article 43     The Parties shall formulate their management systems and
operational procedures on the basis of the business processes, and properly
implement their respective employee training, so as to ensure the compliance of
business operations.

 

 

 

  

Article 44     The Parties’ advertisements on the bank-dealer payment service in
mass media must be true and reliable; if the content or form of any
advertisement involves the other Party, it shall be implemented only after
approved by the other Party.

 

Article 45     After this Agreement enters into force, neither Party may refuse
to perform its obligations hereunder by reason of the change of its company name
or legal representative, principal-in-charge or contact person, etc. Any matter
not prescribed in this Agreement may be resolved between the Parties through
further negotiation.

 

Article 46     Both the Parties promises to maintain intimate and comprehensive
cooperation relationship in the relevant business areas, e.g. Party B may offer
Party A the priority while selecting the support bank, and Party A may offer
Party B the priority while selecting the partners for the bank-dealer
comprehensive business; and their cooperation may grow in line with the
development of market and businesses.

 

Article 47     This Agreement is signed in two copies, with each Party holding
one copy, and both the copies are equally effective.

 



Chapter XII   Applicable Law



 

Article 48     This Agreement shall be governed by and interpreted in accordance
with the laws of Hong Kong Special Administrative Region. Both the Parties
hereby irrevocably accept the court of Hong Kong Special Administrative Region
as the non-exclusive governing court.

  



Party A (Company Seal): (Seal of Wing Lung Bank Ltd.) Party B (Company Seal):
(Hong Kong Takung Assets and Equity of Artworks Exchange Co., Ltd.) Legal
representative (or authorized agent): (Signature) Legal representative (or
authorized agent): (Signature) Signing date: August 20, 2013 Signing date: July
2, 2013

 



 

 